PER CURIAM.
This appeal contests an order of the trial court entered after a hearing on the appel-lee’s motion for contempt for appellant’s failure to pay support. The trial court found the appellant in arrears, but refused to hold him in contempt. In lieu thereof, final judgment was entered for the arrear-age.
The trial court’s order arrives here with a presumption of correctness. Since the appellant has failed to provide us with a transcript of the hearing, and we are advised that none exists, we are compelled to indulge the presumption and affirm.
AFFIRMED.
MOORE, HERSEY and HURLEY, JJ., concur.